Citation Nr: 1500132	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  09-42 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for the service-connected dorsal spine muscle strain and degenerative disc disease of the lower back.    

2. Entitlement to an evaluation in excess of 30 percent for the service-connected cervical spinal muscle strain.  

3. Entitlement to an evaluation in excess of 20 percent for the service-connected radiculopathy of the left lower extremity.  

4. Entitlement to an evaluation in excess of 10 percent for the service-connected radiculopathy of the right lower extremity.  

5. Entitlement to an initial compensable evaluation for the service-connected cervical radiculopathy on the right prior to January 13, 2012.

6. Entitlement to an evaluation in excess of 20 for the service-connected cervical radiculopathy on the right beginning on January 13, 2012.

7. Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1989.   

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.  

The Veteran testified from the RO at a videoconference hearing held with the undersigned Veterans Law Judge in April 2010; a transcript of the hearing is of record.   

The Board remanded these issues in June 2011 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

In a rating decision in November 2012, the RO assigned the a 20 percent rating for the service-connected right cervical radiculopathy, effective on January 13, 2012.  

The issues as reflected on the title page address the ratings assigned for the various stages of the appeal period.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDINGS OF FACT

1. The service-connected dorsal spine muscle strain and degenerative disc disease of the lower back is not shown to be manifested by worse than 25 degrees on forward flexion; unfavorable ankylosis of the entire thoracolumbar spine has not been demonstrated for the period prior to September 18, 2012.

2. Beginning on September 18, 2012, the service-connected degenerative disc disease of the lower back is shown to be manifested by incapacitating episodes of at least 6 weeks duration in the past year.

3. The service-connected cervical spinal muscle strain is not shown to be manifested by worse than 15 degrees on forward flexion; favorable ankylosis of the entire cervical spine has not been demonstrated.

4. The service-connected radiculopathy of the left lower extremity is not shown to be productive of more than moderate incomplete paralysis.

5. The service-connected radiculopathy of the right lower extremity is not shown to be productive of more than mild incomplete paralysis.

6. For the entire period of the appeal, the service-connected cervical radiculopathy on the right is shown to be productive of mild incomplete paralysis.

7.  The service-connected disabilities meet the percentage requirements for the award of a TDIU rating on a schedular basis and are shown to have been of such severity as to have precluded the Veteran from securing and following substantially gainful employment consistent with his work and educational background.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a rating in excess of 40 percent for the service-connected dorsal spine muscle strain and degenerative disc disease of the lower back have not been met for the period prior to September 18, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a including Diagnostic Code 5237, 5243 (2014).

2. The criteria for the assignment of a rating of 60 percent, but not higher for service-connected dorsal spine muscle strain and degenerative disc disease of the lower back for the period beginning on September 18, 2012 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a including Diagnostic Code 5237, 5243 (2014).

3. The criteria for the assignment of a rating in excess of 30 percent for the service-connected cervical spinal muscle strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a including Diagnostic Code 5237, 5243 (2014).

4.  The criteria for the assignment of a rating in excess of 20 percent for the service-connected radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a including Diagnostic Code 8521 (2014).

5. The criteria for the assignment of a rating in excess of 10 percent for the service-connected radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a including Diagnostic Code 8520 (2014).

6. The criteria for the assignment of a rating of 20 percent, but no more for the service-connected cervical radiculopathy on the right for the period of the appeal prior to January 13, 2012 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a including Diagnostic Code 8510 (2014).

7. The criteria for the assignment of a rating in excess of 20 percent for the service-connected cervical radiculopathy on the right have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a including Diagnostic Code 8510 (2014).

8. The criteria for the assignment of a TDIU rating have been met.  38 U.S.C.A.§§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in July 2008, November 2008, February 2009 and April 2009. The claims were last adjudicated in November 2012.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded VA examination in connection with his claims for increased ratings. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the examinations obtained in July 2011 and September 2012 are adequate with regard to the issues on appeal. The examinations sufficiently address and describe the manifestations and level of severity of the Veteran's service-connected disabilities. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in June 2014. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). 

That remand requested that the Agency of Original Jurisdiction schedule the Veteran for VA examination to address the manifestations and severity of his service-connected disabilities. 

Here, the manifestations and severity of the service-connected disabilities was addressed in the July 2011 and September 2012 examinations. 

Accordingly, the Board finds that there has been substantial compliance with its previous remands and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. 

Thus, any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. 

Therefore, any such defect is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, during the April 2010 Board hearing, the undersigned VLJ identified the issue on appeal and asked questions designed to elicit relevant evidence. 

These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).



Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, the Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 


Factual Background 

In October 2008 and December 2008 rating decision, the RO denied the Veteran's claims for increase. In a May 2009 rating decision, the RO denied entitlement to a TDIU rating.

In a September 2009 rating decision, the RO granted service connection for right cervical radiculopathy and assigned a no percent rating effective May 5, 2008. The RO also increased the evaluation for the service-connected cervical spinal muscle strain to 30 percent effective on May 5, 2008.  

In a November 2012 rating decision, the RO increased the evaluation for the service-connected right cervical radiculopathy to 20 percent effective on January 13, 2012. 

These increases during the appeal did not constitute a full grant of the benefits sought.  Therefore, the Veteran's claims for increased ratings remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

At a July 2008 VA examination, the Veteran complained of constant lumbosacral pain (6/10) aggravated with prolonged standing and rising from a chair. The pain radiated down the posterior lower extremities to the feet, right greater than left.

The Veteran complained of worsening problems with ambulation due to leg paresthesias and weakness. He could walk a few feet before needing to sit due to pain. There had been no incapacitating episodes in the last year requiring physician-prescribed bed rest.

The Veteran reported having had a previous lumbar fusion surgery, several courses of physical therapy and steroid injections resulted in only moderate improvement in pain and temporary pain relief. He was unable to perform any household chores due to difficulty bending, lifting and moving objects. He was unable to participate in any sporting activities. Flare-ups of pain were activity related and were relieved by medication (hydrocodone) and muscle relaxant. During flare-ups of pain, he had to restrict his activity level even more. He had been using a rolling walker for the past 3 months due to leg weakness.

An examination showed that the range of motion of the thoracolumbar spine was that of forward flexion to 50 degrees (with end-of-range pain), extension to 30 degrees (with end-of-range-pain), rotation to 50 degrees bilaterally (pain free), right lateral flexion to 35 degrees (pain free) and left lateral flexion to 45 degrees (pain free). There was no additional limitation of motion following repetitive use due to pain or fatigue.

There was mild paraspinous lumbar tenderness to palpation but no muscle spasm. Straight leg raise was mildly positive for ipsilateral posterior lower extremity paresthesias but no leg or back pain.

Muscle bulk, tone and strength were normal in the lower extremities. Deep tendon reflexes were normal and symmetric. Sensory examination was normal. His gait was slow and broad based and required a rolling walker. There was a well-healed surgical scar over the lumbar spine. 

The X-ray findings showed fusion of L5-S1 with a spacer in place and sclerosis at the facets at that level as well. No other abnormalities were noted. The diagnoses were degenerative disc disease at L5-S1 with surgical fusion and lumbar spondylosis.

The examiner commented that he found no definite evidence for radiculopathy in either of the lower extremities. However, there might be another neurologic issue.

The October 2008 report of VA examination reflected the Veteran's complaint of worsening neck pain. Periodically, he experienced neck and shoulder spasms as well. He described the neck pain as an intermittent, sharp, stabbing pain that felt like splinters were being inserted to his neck.

The pain was located in the middle of his neck and the area between his shoulder blades. Occasionally, he experienced radiation of pain into his arms and down to his fingertips, left more than right. He denied having any episodes of physician prescribed bed rest over the past year. He reported that physical therapy was ineffective. Heating and ice pads were essentially ineffective also.

The Veteran was currently unemployed and reported that he had not worked since experiencing a back injury in 2004. He reported that his neck disability affected his activities of daily living and he was no longer able to participate in his bowling league. Additionally, he was unable to participate in his semi-pro football and basketball church leagues and kick boxing, all activities he once engaged in.

Flare-ups of neck pain occurred 1-2 times per week. During flare-ups he experienced worsening pain and stiffness in his neck accompanied by headaches. He denied using any neck braces.

The range of motion of the cervical spine was as follows: forward flexion to 25 degrees (with end-of-range pain), extension to 15 degrees (with pain throughout the range of motion), lateral flexion to 25 degrees bilaterally (with end-of-range pain) and rotation to 35 degrees bilaterally (with end-of-range pain). There was no additional limitation of motion following repetitive use.  

There was no spasm or tenderness palpated along the cervical spine. Motor strength in the upper extremities, including biceps, triceps, finger abductors, wrist extensors and flexors, was all normal and symmetric. 

The deep tendon reflexes were normal and symmetrical in the triceps, biceps and brachioradialis. There were no sensory deficits noted in the neck, shoulder or upper extremities. He was able to walk without his Rollator; he had a broad-based slow gait.

The X-ray findings showed degenerative disc disease at C3-C4 with mild arthritic changes. The diagnosis was that of cervical degenerative disc disease at C3-C4 but no evidence of cervical radiculopathy and mild cervical spondylosis.

The March 2009 report of VA examination documented the Veteran's complaint of daily back pain with radiation into both legs below the knees, right greater than left. He reported that he could walk a maximum of 100 feet on level ground. When questioned about incapacitating episodes of low back pain, he responded that during half of the last year he had been incapacitated by back pain. 

The previous spine surgery was noted to have had some benefit. He took Flexeril and Etodolac. He had not undergone any physical therapy in the last year. He had received injections in the past that offered temporary benefit.

The Veteran reported that he was previously employed in the field of heating and air-conditioning and last worked in 2004. He stopped work because of his back disability. In performing his work activities, he had difficulty bending over. In his daily activities, he had to give up bowling and had to have his family help him dress and with his activities of daily living. He experienced unpredictable flare-ups of back pain which compelled him to initiate bed rest and stop walking. He used a walker on a routine basis.

The examination showed that he experienced a severe degree of motion pain getting on and off the examination table and had to log roll to sit up. All motion of the back appeared painful.
 
The range of motion of the lumbar spine was as follows: forward flexion to 25 degrees, extension to 15 degrees, lateral flexion to 15 degrees bilaterally and rotation to 10 degrees bilaterally. There was no additional limitation of motion following repetitive use.  

The Veteran demonstrated tenderness over the mid lumbar and left paraspinal regions. Straight leg raising was 15 degrees accompanied on both sides by low back pain and leg pain. Motor strength appeared diminished at both knees. Sensation was decreased over the right leg. Knee jerks were hypoactive (1+) and equal bilaterally. Ankle jerks were normal (2+) and equal. His gait was markedly limited, slow and mincing in nature. He required bracing or a walker for basic ambulation.

The diagnosis was that of lumbar degenerative disc disease with clinical evidence of bilateral radiculopathy, right more than left.

Regarding his neck (cervical spine) disability, the Veteran complained that his neck problems had worsened over time. He complained of daily neck pain with radiation to both arms, more on the right than the left. When questioned about incapacitating episodes, he stated that, when his back incapacitates him, his neck also hurts at the same time. He had never undergone surgical intervention on his neck or had any recent physical therapy or injection therapy.

In his work activities, the Veteran had experienced stiffness and muscle spasms of the neck. He indicated that his neck disability affected all of his activities of daily living. He reported experiencing flare-ups of pain as often as 3 to 4 times per week. During flare-ups, he could not carry out any physical activity. He did not use any type of assistive device.

The examination showed that all motion of the Veteran's neck (cervical spine) appeared painful. The range of motion of the cervical spine was that of forward flexion to 15 degrees, extension to 20 degrees, lateral flexion to 10 degrees bilaterally and rotation to 15 degrees, bilaterally. He demonstrated tenderness over the mid cervical spine and the right paraspinal area.

The Veteran's grip strength appeared slightly decreased in both hands. Sensation was diminished on the ulnar aspect of the right hand. Bicep jerks could not be elicited on either side but triceps jerks were hypoactive (1+) and equal. His gait, as noted, was markedly limited, slow and antalgic.

The diagnosis (confirmed by CT scan) was that of cervical spondylosis and cervical degenerative disc disease with clinical evidence of right cervical radiculopathy.

The April 2009 report of Electro Myography (EMG) study showed that the EMG/NCS (nerve conduction studies) of the right upper extremity was normal.

The September 2010 physical medicine rehabilitation consultation record showed that the Veteran's treatment for neck pain with radiation in the arms up to the fingers along with intermittent numbness and tingling. The Veteran complained of weakness in his hands, bilaterally (dropping things).

With regard to severity, the Veteran rated his neck pain at 7/10. He reported undergoing cervical injections that only provided relief for a couple of days. He ambulated with a rollator and required assistance with most activities of daily living.

The examination showed that the Veteran's gait was antalgic. Cervical spine range of motion was significantly limited. He demonstrated tenderness on palpation over his cervical spine and adjacent musculature.

The Veteran's upper extremity strength was that of 3/5 in shoulder abductors, 4-/5 elbow flexors, 3+/5 grasp. Sensation was grossly intact to light touch. DTRs (Deep tendon reflexes) were normal (2+) and symmetric.

The July 2011 report of VA examination noted the Veteran's complaint of daily back pain that varied in severity from acute to severe and sharp. The pain did not radiate to his low back. It affected his ability to walk. He had not experienced any incapacitating episodes or had any physician-prescribed bed rest.

The Veteran was noted to use a walker to ambulate and to only be able to walk very short distances. He reported that, following surgical intervention in 2004, his pain went from excruciating to tolerable. He took multiple medications for his back pain, and the medications helped to alleviate his back pain some, but not completely.

The Veteran complained of having a burning pain that was intermittent in his feet and sometimes in his knees (this was not a dermatomal complaint, anatomic complaint or a radiculopathy complaint). He also reported having leg spasms in the remote past and noted that his legs had given out on him twice. 

The Veteran had not been employed since 2004 and reported being unable to return to work secondary to his back and neck issues. He was also unable to do household chores and had to have family members assist him. Flare-ups were exacerbated by activity, but he had constant daily issues also.

The Veteran's range of motion of the lumbar spine was that of forward flexion to 40 degrees, extension to 0 degrees, lateral flexion to 5 degrees bilaterally and rotation to 20 degrees, bilaterally, with pain at end ranges of motion. 

There was no additional limitation of motion following repetitive use. He did not have any spasms. He exhibited mild tenderness to palpation over the lumbar spine. He had full motor function in the lower extremities, normal deep tendon reflexes, normal sensation and a slow gait. There were no other abnormalities of the lumbar spine.

Regarding his cervical spine, the Veteran complained of daily pain described as a sharp, achy pain. He denied having any radiation of pain. The right neck pain did not affect his ability to walk or have any incapacitating episodes referable to neck pain.

The various treatment modalities offered some relief, but did not completely alleviate his neck pain. His flare-ups were exacerbated by activity, but he also had constant symptoms. His neck disability affected his activities of daily living in that he had decreased ability to engage in them because of his neck pain.

The range of motion of the cervical spine was that of forward flexion to 20 degrees, extension to 10 degrees, lateral flexion to 5 degrees, and rotation to 20 degrees, bilaterally, with pain at end of ranges of motion. There was no additional limitation of motion following repetitive use.  

The Veteran had no spasm, but did exhibit mild tenderness to palpation and over his paraspinal musculature on exertion in the cervical spine. He had full motor function in the lower extremities, normal deep tendon reflexes, normal sensation, and a slow gait. 

The July 2011 report of VA neurological examination noted that the Veteran's complaints of symptoms associated with his disability was wholly unchanged from previous examinations.

The range of motion of the cervical spine was that of forward flexion to 30 degrees (with mild discomfort), extension to 15 degrees (mild pain throughout), lateral flexion to 90 degrees (painful throughout) and rotation to 5 and 50 degrees on the left and right, respectively (painful throughout).  

The range of motion of the lumbar spine was that of forward flexion to 30 degrees (painful throughout), extension to 90 degrees (painful throughout), lateral flexion to 13 and 8 degrees on the right and left, respectively (painful throughout) and rotation to 15 and 16 degrees on the right and left, respectively (painful throughout). Lumbar and cervical spine range of motion throughout repetition was variable in readings.

The strength in the upper and lower extremities was 4/5. There was no marked atrophy noted in the upper extremity intrinsics or lower extremities. Straight leg raising was positive in both lower extremities in the Faber test or flexion-abduction. External rotation was not possible without low back pain or strain.

The deep tendon reflexes were noted to be normal (2+) and symmetrical at L4 and hypoactive (1+) to bilateral brachioradialis of the upper extremities. Sensory examination for vibration was normal to all dermatomes of the upper and lower extremities. There was a normal (2+) clonus of the right lower extremity. 

The diagnoses were those of cervical 3, cervical 4 spinal stenosis; cervical 3, cervical 4 bilateral intraforaminal stenosis with radiculopathy; L4-L5 and L5-S1 intervertebral root canal stenosis, bilaterally. The examiner commented that the disability was moderate to severe in nature as to impairing symptomatology.

On VA examination in September 2012, the range of motion of the thoracolumbar spine was that of forward flexion to 30 degrees (objective evidence of painful motion began at 0 degrees), extension to 0 degrees (objective evidence of painful motion began at 0 degrees), lateral flexion to 15 degrees, bilaterally, (objective evidence of painful motion began at 10 degrees) and rotation to 25 degrees, bilaterally (objective evidence of painful motion began at 15 degrees). There was no additional limitation of motion following repetitive use.  

The Veteran did not exhibit any localized tenderness or pain to palpation of the joints or the soft tissue of the thoracolumbar spine. He did not have guarding or muscle spasm of the thoracolumbar spine.

The Veteran's ankle plantar flexion, ankle dorsiflexion and great toe extension were all slightly diminished ; otherwise, he had normal muscle strength on muscle strength testing. Reflex and sensory examination was normal, and straight leg raising test results were negative.

The Veteran did experience radiculopathy involving the L4/L5/S1/S2/S3 nerve roots (sciatic nerve) in both lower extremities that was productive of a mild degree of severity. He had no other neurologic abnormalities or findings related to his thoracolumbar spine.  

The examiner indicated that the Veteran did have intervertebral disc syndrome (IVDS) productive of incapacitating episodes of a total duration of at least 6 weeks in the past year. He was noted to use a wheelchair and cane occasionally and used a walker regularly for ambulation. He also occasionally used a brace.

The examiner reported that the Veteran was well muscled in all four extremities, with no muscle atrophy of any limb. He was well muscled in all chest, thorax, lumbar and abdominal muscles. He had no motor weakness of the thigh flexors or extensors, knee flexors or extensors. He had intact vibratory sense throughout the legs to the feet. The examination of the ankle plantar flexors and extensors and toe extensors/flexors could not be reliably reproduced, reflecting psychogenic overlay.

On VA examination in September 2012, the range of motion of the cervical spine was that of forward flexion to 45 degrees (no objective evidence of painful motion), extension to 15 degrees (objective evidence of painful motion began at 10 degrees), lateral flexion to 20 degrees bilaterally (objective evidence of painful motion began at 15 degrees) and rotation to 35 degrees bilaterally (objective evidence of painful motion began at 35 degrees). There was no additional limitation of motion following repetitive use.  

The Veteran did not exhibit any localized tenderness or pain to palpation for joints and /or soft tissue of the cervical spine. He did not have guarding or muscle spasm of the cervical spine. Wrist flexion, wrist extension and finger extension were all diminished; otherwise, he had normal muscle strength on testing. Reflex and sensory examination was normal.

The Veteran did experience radiculopathy involving the C5/C6 nerve roots (upper radicular group) in both upper extremities that was productive of a mild degree of severity. He had no other neurologic abnormalities or findings related to his cervical spine.

The examiner indicated that the Veteran did not have IVDS of the cervical spine that resulted in incapacitating episodes. 

The Veteran used a wheelchair and cane occasionally and used a walker regularly for ambulation. He also occasionally used a brace.

The examiner reported that the Veteran had no evidence of atrophy of any extremity. There were no reflex deficits of the upper or lower extremities to testing. He had intact vibratory sense of all four extremities to the tips of the fingers and feet. He had no motor weakness of the triceps, biceps, shoulder abductors, hip flexors or extensors, knee extensors or flexors. 

The findings of the hand examination showed non-reproducible findings for grip, but finger abduction was 5/5. The examiner concluded that based on the guidelines, the Veteran's sensory loss was mild.

Corresponding peripheral nerves examination confirmed that the Veteran had radiculopathy of C5 and radiculopathy of sciatic nerve.


Analysis

Spine

The RO evaluated the Veteran's cervical and lumbar spine disabilities under diagnostic codes (DC) 5237 and 5243, the criteria for evaluating cervical or lumbar strain and intervertebral disc syndrome.  

However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating diseases and injuries of the spine.  See 38 C.F.R. § 4.71a.  

Under the formula, 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is in order for unfavorable ankylosis of the entire thoracolumbar spine.  

Under the formula the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The normal combined range of motion of the thoracolumbar spine is 240 degrees and the normal combined range of motion of the cervical spine is 340 degrees.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

Also under the formula, intervertebral disc syndrome can either be evaluated under the general rating formula as noted above or based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Board finds that the evidence establishes that the service-connected thoracolumbar spine and cervical spine disabilities do not warrant ratings in excess of 40 percent and 30 percent, respectively for the initial period of the appeal.

To that end, unfavorable ankylosis of the entire thoracolumbar or cervical spine has not been demonstrated by any evidence of record. Accordingly, higher ratings are not assignable for the thoracolumbar spine and cervical spine disabilities for this initial period.  

Additionally, given that the Veteran is not shown to have experienced any incapacitating episodes of disc disease of the cervical spine disability, higher ratings based on incapacitating episodes are not assignable at any time.  

The Board notes that the 40 and 30 percent evaluations are the maximum evaluations for limitation of motion.  Therefore, further DeLuca analysis is not required.  Johnston v. Brown, 10 Vet. App. 80 (1997).

However, the September 2012 report of VA examination demonstrates that the service-connected lumbar spine disc disease (IVDS) was productive of incapacitating episodes of a total duration of at least 6 weeks in the past year.

Given this fact, the Board determines that a rating of 60 percent, but no higher, for the service-connected dorsal spine muscle strain and degenerative disc disease of the lower back is warranted beginning on September 18, 2012.

The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for a 60 percent rating are met for the thoracolumbar spine disability, but finds that the preponderance of the evidence is against assignment of a higher rating. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).


Neurological Disorders

The RO evaluated the service-connected radiculopathy of the left and right lower extremities under diagnostic codes (DC) 8521 and 8520, respectively.

Under DC 8521, a 20 percent rating is assigned for moderate incomplete paralysis of the external popliteal nerve. 

A 30 percent rating is assigned for severe incomplete paralysis of the external popliteal nerve. 

A 40 percent rating is assigned for complete paralysis of the external popliteal nerve.

Under DC8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve. 

A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve. 

A 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve. 

A 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy. An 80 percent rating is assigned for complete paralysis of the sciatic nerve.

The RO evaluated the service-connected right cervical radiculopathy under diagnostic code (DC) 8510, the criteria for evaluating upper radicular group disabilities.

Under DC 8510, a 20 percent rating is assigned for mild incomplete paralysis of the upper radicular group. A 40 percent rating is assigned for moderate incomplete paralysis of the upper radicular group. A 50 percent rating is assigned for severe incomplete paralysis of the upper radicular group. A 70 percent rating is assigned for complete paralysis of the upper radicular group.   

With regard to the Veteran's claim for increased ratings for the radiculopathy of the lower extremities, considering the pertinent facts in light of the applicable criteria, the Board finds that the weight of competent, probative evidence establishes that the criteria for a ratings in excess of 20 and 10 percent for the service-connected radiculopathy of the left and right lower extremities, respectively, have not been met. 

As indicated, the Veteran's radiculopathy of the left and right lower extremities has been described as mild (September 2012 report of VA examination). This is a level of impairment consistent with the currently assigned ratings for the radiculopathy of each lower extremity.   

Under the circumstances of this case, the Board finds that the service-connected radiculopathy of the left and right lower extremities have not met the criteria for higher ratings. See 38 C.F.R. § 4.7.  

Regarding the Veteran's claim for an increased rating for the right cervical radiculopathy, considering the pertinent facts in light of the applicable criteria, the Board finds that the medical and lay evidence reflects that the Veteran's  right cervical radiculopathy disability warrants an increase to a 20 percent rating for the initial period of the appeal, but not higher for the period after January 13, 2012. 

The Board finds that the level of severity of the Veteran's right cervical radiculopathy disability did not significantly change during the course of his appeal.

As indicated, the Veteran's right cervical radiculopathy has been described as mild. This is a level of impairment consistent with a 20 percent disability rating. 

As moderate incomplete paralysis of the upper radicular group has not been demonstrated, a rating in excess of 20 percent is not warranted at any time. 

The Board has applied the benefit-of-the-doubt doctrine in assigning a 20 percent rating, but finds that the preponderance of the evidence is against assignment of a higher rating. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).


Extraschedular

The determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point have the disabilities been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321.

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. 

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration. 

The discussion reflects that the symptoms and effects of the Veteran's thoracolumbar spine, cervical spine and radiculopathy of the upper and lower extremities disabilities are fully contemplated by the applicable rating criteria.  Thus, referral for extraschedular consideration is not required. 


TDIU

In Geib v. Shinseki, 733 F.3d 1350   (2013), the Federal Circuit held that VA's duty to assist did not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities. 

"Indeed, applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner." Id. at 1354. 

In this case, the Veteran is service connected for mood disorder, rated as 50 percent disabling; degenerative disc disease of the thoracolumbar spine, rated as 40 percent disabling (prior to September 18, 2012) and 60 percent disabling (beginning on that date); cervical spine strain, rated as 30 percent disabling; radiculopathy left lower extremity, rated as 20 percent disabling; radiculopathy left upper extremity, rated as 20 percent disabling, right cervical radiculopathy, rated as 20 percent disabling, and radiculopathy right lower extremity, rated as 10 percent disabling; the combined rated is 90 percent. Therefore, the schedular requirements for a TDIU rating are met. 38 C.F.R. § 4.16(a). 

The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993). 

Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Board finds that the weight of the evidence shows that the service-connected disabilities prevent the Veteran from obtaining and maintaining substantially gainful employment that would be consistent with his work and educational experience. The Veteran reported that he last worked servicing heating and air conditioning units in 2004. 

As noted, the Veteran's thoracolumbar and cervical spine disabilities have been shown to be productive of pain and limitation of motion of the spine, along with radiating pain and numbness into the upper and lower extremities. 

The 2012 VA examiner reported that the Veteran's disabilities prevented him from lifting anything without pain. Additionally, his wife reported that he could not lift his infant daughter without pain. 

In considering the record in its entirety, the Board finds that the evidence shows that the combined impact of the service-connected disabilities prevents the Veteran from obtaining and retaining substantially gainful employment when his education and work background are considered. In so finding, the Board observes that the medical evidence of record suggests that the Veteran is limited in his ability to perform physical activity. These impairments are incompatible with his previous work history of working in the field of heating and air-conditioning. 

In resolving all reasonable doubt in the Veteran's favor, entitlement to a TDIU rating is warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.


ORDER

An increased rating in excess of 40 percent for the service-connected dorsal spine muscle strain and degenerative disc disease of the lower back prior to September 18, 2012 is denied.

An increased rating of 60 percent, but no more for the service-connected lower back disability beginning on September 18, 2012 is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased rating in excess of 30 percent for the service-connected cervical spinal muscle strain is denied.

An increased rating in excess of 20 percent for the service-connected radiculopathy of the left lower extremity is denied.

An increased rating in excess of 10 percent for the service-connected radiculopathy of the right lower extremity is denied.

An increased rating of 20 percent, but no more for the service-connected cervical radiculopathy on the right prior to January 13, 2012 is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased rating in excess of 20 percent for the service-connected cervical radiculopathy on the right beginning on January 13, 2012 is denied.

A total rating based on individual unemployablity by reason of service-connected disability is granted, subject to the regulations controlling disbursement of VA monetary benefits.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


